                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

Chad Holmes,                                         )
                                                     )
                                                     )
                 Plaintiff,                          )
                                                     )
          vs.                                        )              Case No. 4:19cv3168 UNA
                                                     )
                                                     )
Board of Municipal Utilities of the City             )
 Of Sikeston, Missouri, et al.                       )
                                                     )
                 Defendants.                         )



                                                ORDER

          The above styled and numbered case was filed on November 27, 2019 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Abbie Crites-Leoni, United States Magistrate

Judge, under cause number 1:19cv00216.

          IT IS FURTHER ORDERED that cause number 4:19cv3168 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT

Dated: December 2, 2019                                     By:Michele Crayton
                                                                Court Services Manager

In all future documents filed with the Court, please use the following case number 1:19cv00216 ACL.
